I concur in the opinion and judgment of Judge Younger. The law of Ohio is clear and should be followed in this state until an unequivocal constitutional mandate comes from the Supreme Court of the United States to the contrary. The language of the writer in his opinion in Toledo v. Frazier, 10 Ohio App. 2d 51, at 58, 59, is applicable, to wit:
"The change, if any, in the law of Ohio should, perforce, have the imprimatur of the highest court of the land, by its regnant announcement in a transcendent interpretation of the United States Constitution eclipsing state sovereignty in the field of criminal procedure. * * *
"* * *.
"Today a pervasive system instituted by the Supreme Court of the United States covers almost every aspect of state criminal law enforcement, from arrest through trial and sentence to appeal. All these limitations have been developed by the United States Supreme Court, case by case, from the vague words of theFourteenth Amendment, due process of law and equal protection of the laws. * * *"
Where the Supreme Court of the United States has not categorically and specifically defined constitutional rights in a given case contrary to the statutes and laws of this state, this court should not attempt to anticipate what the Supreme Court of the United States may decide or speculate on the spirit of its decisions.